Title: From George Washington to Brigadier General Charles Scott, 11 October 1778
From: Washington, George
To: Scott, Charles


          
            Dear Sir
            Head Quarters [Fredericksburg] 11th October 1778
          
          I am glad to find by yours of yesterday that Capt. Leavensworth is safe. I hope that the Officer left behind will bring something material. I did not mean to reflect on Colo. Shelden or his Feild Officers, or the Officers of that Regiment in particular for negligence while upon commd. I only wished that the Feild Officers in general would point out to the Subalterns, who usually go upon patrols, the necessity of being constantly on Horseback or in a situation to mount immediately. From the nature of the duty they are upon, they should never take up Quarters at any place—Explain this matter to Colo. Shelden and his Officers and set them right. I am Dear Sir Yr most obt.
        